Century Capital Management Trust 100 Federal Street, 29th Floor Boston, MA02110 BY FEDEX November 9, 2010 State Street Corporation Lafayette Corporate Center 2 Avenue De Lafayette, 6th Floor Boston, MA 02111 Attn:Richard P. Adams, Jr. Re:Century Capital Management Trust Dear Mr. Adams: State Street Bank and Trust Company (“State Street”) and Century Capital Management Trust (the “Fund”) have entered into a Custodian Agreement dated December 9, 1999 (the “Agreement”), pursuant to which State Street serves as Custodian for each series of the Fund. In accordance with Section 18 of the Agreement, this is to notify you that the Fund has established a new series, designated as Century Growth Opportunities Fund (the “Portfolio”), and to request that you render services as custodian for the Portfolio under the terms of the Agreement. Please indicate your acceptance of the foregoing by executing two copies of this letter agreement, returning one copy to the Fund and retaining one copy for your records. Very truly yours, CENTURY CAPITAL MANAGEMENT TRUST, on behalf of its series, Century Growth Opportunities Fund, By:/s/ Julie Smith Name:Julie Smith Title:Principal Financial Officer Agreed and Accepted: STATE STREET BANK AND TRUST COMPANY By:/s/ Michael F. Rogers Name:Michael F. Rogers Title:Executive Vice President Effective Date:November 17, 2010
